Citation Nr: 0516362	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-15 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to a compensable rating for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970, to include service in the republic of Vietnam.  He is a 
recipient of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action by the 
RO that determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
PTSD that had been previously denied in an unappealed rating 
action of November 1999.  The RO also granted service 
connection for bilateral hearing loss, which was assigned a 
noncompensable rating from October 3, 1997.  


FINDINGS OF FACT

1.  In a November 1999 decision, the RO denied the veteran's 
claims for service connection for PTSD. No appeal was filed, 
and the decision became final.  

2.  Subsequently received evidence is not cumulative and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran currently has PTSD due to in-service 
stressors.  

4.  The veteran has had Level I hearing loss in the right ear 
and no more than Level II hearing loss in the left ear during 
the entire appellate period in this case.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
PTSD is reopened. 38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2004).

2.  The veteran has PTSD incurred as a result of stressors 
during service.  38 U.S.C.A. § 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004)  

3.  The criteria for a compensable rating for hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2004) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In regard to the veteran's claim for service connection for 
PTSD the Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision granting the 
maximum schedular rating for residuals of a nasal fracture, 
further assistance is unnecessary to aid the appellant in 
substantiating that claim.  

In regard to the veteran's claims for a compensable initial 
rating for hearing loss, a letter dated in September 2001 
informed the veteran of the evidence VA would undertake to 
obtain, and what evidence he was responsible for obtaining.  
The statement of the case discussed the rating criteria, and 
the ways in which the evidence failed to substantiate 
entitlement to compensable evaluation.  This discussion 
served to inform the veteran of the evidence needed to 
substantiate the claim.  

The statement of the case contained the provisions of 38 
C.F.R. § 3.159(b)(1), including a recitation that VA would 
tell a claimant to submit relevant evidence in the claimant's 
possession.  The September 2001, notice letter told the 
veteran that he should submit any private treatment records 
in his possession.  The combined effect of these notices was 
to inform the veteran that he should submit relevant evidence 
in his possession.  

The Pelegrini Court also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, at 119-20.  In this 
case, some of the notice was provided after the initial AOJ 
decision.  However, the Court in Pelegrini went on to say 
that its decision was not intended to invalidate RO decisions 
made prior to provision of VCAA notice, and that defective 
notice could be remedied by subsequent actions to ensure that 
the proper notice was given.  Pelegrini v. Principi, at 120, 
122-4.  The Court has since reiterated that a delay in 
providing VCAA required notice was not generally prejudicial 
to a claimant, and that defects in notice could be remedied 
by subsequent actions to provide the requisite notice.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 
2005) (per curiam en banc order).

Under the VCAA, VA is obliged to provide an examination when 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
has received VA examinations to evaluate his hearing loss and 
these examinations provided sufficient clinical evidence and 
medical opinions to adequately evaluate his current claim.

The RO has obtained all relevant records that have been 
adequately identified.  38 U.S.C.A. § 5103A(b), (c).  For 
these reasons, further assistance would not have a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, the requirements of the VCAA 
have been satisfied.

I.	Service Connection for PTSD. 

The evidence that was of record at the time the RO denied 
service connection for PTSD in its unappealed November 1999 
rating action may be briefly summarized.  The veteran's 
service medical records reflect no treatment or diagnosis 
indicative of a chronic, acquired psychiatric disability. 
After a psychiatric evaluation conducted in December 1968, in 
regard to a disciplinary action, the impression was 
situational reaction.  After a psychiatric evaluation in 
April 1969, the impression was that immaturity traits were 
present, but no formal psychiatric diagnosis was warranted.  

After a VA psychiatric examination in April 1981 the 
diagnosis was antisocial personality disorder.  

After a November 1995 VA examination the diagnosis was rule 
out PTSD.  

VA clinical records reflect treatment beginning in the late 
1990s for psychiatric symptomatology variously assessed as 
antisocial personality disorder, mixed personality disorder, 
and bipolar disorder.  

Following an April 1998 VA hospitalization the diagnoses 
included chronic, severe PTSD.  

After a VA compensation evaluation in October 1998, the 
examiner concluded that the veteran's current symptoms fit 
the criteria for PTSD.  

In an October 1999 statement, the veteran stated that while 
serving in Vietnam, a friend of his was killed while on guard 
duty and his commander had everyone in the unit viewed the 
body.  He also said that he was frequently on patrol, and 
that another service associate was killed when he set off a 
mine.  

The evidence associated with the claims folder subsequent to 
the November 1999 rating action denying service connection 
for PTSD, includes records from the service department that 
show that the veteran was the recipient of the Combat Action 
Ribbon.

VA clinical records reflect treatment and periods of 
hospitalization during the late 1990s and early 2000s for 
various disorders with a diagnosis of PTSD rendered on Axis I 
after a VA hospitalization from late April 1998 to early June 
1998.  After a VA psychiatric examination in January 2002 the 
diagnoses on Axis I included features only of PTSD.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims received after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004).  
However, since the veteran filed his application to reopen 
his claim for service connection for PTSD prior to August 29, 
2001, new and material evidence to reopen a previously and 
finally denied claim is defined in 38 C.F.R. § 3.156(a) as 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R.§ 3.304(f).  

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The basis for the denial of service connection for PTSD by 
the RO in November 1999 was that the clinical picture did not 
fit the criteria for PTSD and that there was no link between 
the veteran's symptoms and his military service.  The 
evidence associated with claims folder subsequent to the 
November 1999 rating action includes documentation from the 
service department confirming that the veteran was the 
recipient of the Combat Action Ribbon for combat in Vietnam.  
Additional VA clinical records also document further VA 
hospitalization from late April to early June 1998 for 
psychiatric symptoms with a diagnosis of PTSD reported.  

This evidence is certainly new because it was not previously 
of record and is not cumulative of other evidence that was of 
record.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for PTSD.  Therefore, 
the Board finds that the veteran has submitted new and 
material evidence to reopen his claim for PTSD.  

The record shows that the veteran's diagnosis of PTSD has 
been recently challenged by recent VA examinations that did 
not find sufficient evidence to support a diagnosis of PTSD.  
However, review of the record indicates that the veteran has 
been recognized as having served in combat in Vietnam and 
therefore his combat related stressors do not require 
additional verification.  Since he was diagnosed as having 
PTSD after two VA hospitalizations during the period from 
early April to early June 1998, however, the Board accepts 
that the veteran has an established diagnosis of PTSD. With 
resolution of all reasonable doubt in the veteran's favor, it 
is the opinion of the Board that service connection for PTSD 
is warranted.  

II.	Hearing Loss.  

During VA audiology examination in June 1997, the veteran had 
pure tone thresholds of 5, 20, 20, 30, and 40 decibels in the 
right ear and 5, 10, 20, 75, and 80 decibels in the left ear 
at 500, 1000, 2000, 30000, and 40000 Hertz.  The average pure 
tone threshold in the right ear was 23 decibels and the 
average pure tone threshold in the left ear was 38 decibels.  
Speech recognition was 100 percent in the right ear and 92 
percent in the left ear.  

On VA audiology examination in January 2002 the veteran had 
pure tone thresholds of 5, 15, 20, 35, and 60 decibels in the 
right ear and 10, 10, 20, 80, and 85 decibels in the left ear 
at 5000, 1000, 2000, 30000, and 40000 Hertz.  The average 
pure tone threshold in the right ear was 28 decibels and the 
average pure tone threshold in the left ear was 49 decibels.  
Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.  

During VA audiology examination in March 2003, the veteran 
had pure tone thresholds of 25, 15, 20, 40, and 65 decibels 
in the right ear and 5, 10, 20, 80, and 90 decibels in the 
left ear at 500, 1000, 2000, 30000, and 40000 Hertz.  The 
average pure tone threshold in the right ear was 35 decibels 
and the average pure tone threshold in the left ear was 50 
decibels.  Speech recognition was 96 percent in the right ear 
and 94 percent in the left ear.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  38 C.F.R. § 4.85-4.87 
(2004).  As the veteran has been granted service connection 
effective from October 3, 1997, either the old or new rating 
criteria may apply, although the new criteria are only 
applicable to the period of time since their effective date.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
3-2000 (2003), 69 Fed. Reg. 25178 (2004).

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations-Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities-
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987), and correction at 52 Fed. Reg. 40439 
(1987).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2004).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2004), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.
38 C.F.R. § 4.86 (2004).

Review of the record does not indicate that the provisions of 
38 C.F.R. § 4.86 are applicable to the present case.  

Based on a review of the audiological studies conducted 
during the relevant time period from 1997 to the present 
time, it is apparent that the veteran has consistently had 
Level I hearing loss in the right ear and has never had 
greater than Level II hearing loss in his left ear.  Hearing 
loss of this extent does not warranted a compensable rating 
at any point since October 3, 1997, the effective date for 
the grant of service connection for bilateral effective 
hearing.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
same result is reached under the old and new rating criteria.  
The hearing results do not more closely approximate the 
criteria for a compensable evaluation, and since there is no 
evidence that the veteran meets any of the criteria for a 
compensable evaluation, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21 (2004).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for PTSD is granted.  

Service connection for PTSD is granted.

Entitlement to a compensable rating for hearing loss is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


